                                                                         FILED
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                             X
                                                                   ★ MAR 2 9 2019 ★
TERESA VALDES,individually and on behalf                           BROOKLYN OFFICE
of all others similar situated,


                        Plaintiff,                        NOT FOR PUBLICATION
                                                          MEMORANDUM & ORDER
        -against-                                         17-CV-5213(CBA)(PK)


AMERICAN SUGAR REFINING,INC.,


                        Defendant.

                                             -X



AMON,United States District Judge:

        Plaintiff Teresa Valdes brings this proposed class action against Defendant American

Sugar Refining, Inc.("ASR"). Valdes alleges that ASR has conducted misleading and deceptive

labeling, marketing and advertising practices with respect to its "Blue Agave Nectar" products,

because although the ingredient list on the products' packaging states that "Organic Blue Agave

Nectar Syrup" is the sole ingredient, testing indicates that other synthetic substances are present.

Valdes alleges that based on this material omission, she paid a premium for what she believed to

be unadulterated agave nectar, but in fact received adulterated nectar that was of a lesser value.

She brings a variety of state statutory and common law claims on behalfofherselfand all similarly

situated class members nationwide, including that ASR violated the consumer protection statutes

of New York and forty other states. Before the Court is ASR's motion to dismiss Valdes' First

Amended Complaint("FAC")(D.E.# 22), pursuant to Federal Rule of Civil Procedure 12(b)(6).

For the reasons stated below, ASR's motion is granted in part and denied in part.
                                          BACKGROUND


        A. Factual Background

        ASR is a company organized under the laws ofthe state of Delaware whose principal place

of business is in West Palm Beach, Florida. According to the FAG,ASR distributes "Blue Agave

Nectar," a "liquid sweetener," for sale under the brand names "Domino,""C&H," and "Florida

Crystals"(the "Products" or "ASR's Products"). (FAC11.) The ingredient list for each Product

states that"Organic Blue Agave Nectar Syrup" is its sole ingredient. (FAC     1,2.) The Products

also display the United States Department of Agriculture("USDA")"Organic" label that signifies

that it was certified as organic. (Id.)

        Valdes alleges that she has conducted testing on the Products and has found "the presence

of isomaltose markers in them." (FAC ^ 4.) Isomaltose "is not naturally found in pure agave

syrup," but instead is present "in a variety of sweeteners, including [High Fructose Com Symp],

and thus serves as a marker for the presence of adulteration in agave symps."(FAC    4,24.) The

FAC also states that to comply with Norma Oficial Mexicana("NORMA"), a Mexican quality

assurance specification for agave symp, blue agave symp "cannot contain isomaltose, which has

been identified by NORMA as an unnatural component of blue agave symp." (FAC If 20.) The

FAC cites a scientific study conducted by Eurofins Scientific,"a highly regarded, accredited and

independent product testing laboratory." (FAC If 21.) Eurofins has analyzed commercial agave

symps "for several years," and has found "a high level of nonconforming material." (Id.) "In the

majority of products tested," Eurofins has found presence ofisomaltose. (Id.) Because isomaltose

"is not naturally found in pure agave symp," Valdes alleges "upon information and belief [that

ASR's]products are adulterated with other sweeteners not disclosed on the ingredients list." (FAC

Tf 4.) She believes ASR has engaged in "extension," which is the blending of agave symp with
cheaper sugar sources, in order to counteract the "sharp rise in price for [] agave pina, the raw

material for agave syrup." (FAC115.)

       Valdes contends that because the ingredient list states that the sole ingredient in ASR's

Products is "Organic Blue Agave Nectar Syrup," it is false and misleading to the reasonable

consumer. (FAC ^ 8.) She alleges that she purchased "C&H Agave" from Amazon.com in 2017

in reliance on ASR's representation that it contained "only agave syrup." (FAC Tf 10.) Valdes

"would not have purchased the product had she known it was adulterated with foreign sweeteners

that are not normally present in true agave syrup." (Id) Valdes contends that she paid a"premium

price" for the product and that she was "deprived the benefit of the bargain because the [product]

purchased [was] different from what Defendant warranted . . . [and] had less value than what

Defendant represented." (FAC f 55.) She alleges that because ASR made "misleading and

deceptive representations" on its ingredient list, it was "able to and did charge a premium price for

[its product] over the cost of competitive products containing agave nectar without added

sweeteners." (FAC 158.)

       Valdes initiated this case as a proposed class action pursuant to Federal Rule of Civil

Procedure 23 "on behalf of herself and all others similarly situated" both Nationwide and in the

State of New York who "purchased one or more of[ASR's products]." (FAC m 66-68.) On

behalf of herself and the "New York Class Members," Valdes brings claims asserting violations

of New York's Consumer Protection Statute, N.Y. GEL §§ 349 8c 350. (FAC               87-107.) On

behalf of herself and the "Nationwide Classes," Valdes brings claims asserting:(1) violations of

the consumer protection statutes of forty states and the District of Columbia,(FAC        109-116);

(2) fraud under Florida common law,(FAC             117-125); (3) breach of express warranty, in

violation of the state warranty laws of forty-three states and the District of Columbia,(FAC
    126-133); and(4)unjust enrichment,(FAC                  134-138). Valdes seeks both monetary damages

and various forms of declaratory and injunctive relief. (FAC                   28-29.)

          B. Procedural History

          Valdes' initial class action complaint was filed in September 2017.' (D.E. # 1.) This

complaint brought state-law claims challenging the misleading and deceptive nature of ASR's

Products being labeled as "organic" and featuring the "USDA Organic" label. (Id.) Specifically,

it alleged that the marketing of ASR's Products as "organic is false and misleading because it is

adulterated with non-natural, non-organic ingredients." (D.E. # 15.) In November 2017, ASR

requested a pre-motion conference prior to moving to dismiss Valdes' complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). (D.E. # 12.) The Court stayed ASR's request because

it determined that the identical issues that ASR sought to raise in its 12(b)(6) motion were under

consideration by the Second Circuit in its then-pending case of Marentette v. Abbott Laboratories.

Inc.. 886 F.3d 112(2d Cir. 2018), and that the "Second Circuit's resolution ofthose issues will be

dispositive of defendant's proposed motion and indeed may be dispositive of this action

altogether." (D.E. dated January 3, 2018.) Marentette was decided in March 2018 and held that

state-law challenges alleging that a product certified by the USDA as "organic" contained non-

organic ingredients are preempted by the Organic Foods Production Act ("OFPA"), 7 U.S.C.

§ 6501 et seq.. under the doctrine of conflict preemption. 886 F.3d at 118. A pre-motion




' Although venue for this case is proper in the Southern District of New York—Valdes alleges she resides and
purchased the agave nectar in the Bronx—ASR did not object to improper venue in its motion to dismiss. Any
objection to venue is waived ifnot raised in the defendant's initial Rule 12(b)motion. See Fed. R. Civ. P. 12(h)(1)(A).
"A district court may not dismiss a case sua sponte for improper venue absent extraordinary circumstances." Gomez
V. USAA Fed. Sav. Bank. 171 F.3d 794, 796(2d Cir.1999). Because the court fmds no extraordinary circumstances
warranting sua sponte dismissal of this case for improper venue, and "in light of the significant judicial resources
already expended" by the Court and the parties in relation to the instant motion,the Court declines to dismiss this case
for improper venue. Joe Hand Promotions. Inc. v. Elmore. 2013 WL 2352855, at ""1 n. 2(E.D.N.Y. May 23, 2013.)
conference was held in April 2018, and Valdes was granted leave to amend her complaint, and

ASR was granted leave to move to dismiss the amended complaint. (D.E. dated April 13, 2018.)

        Valdes filed her FAC in May 2018, which eliminated the challenge to ASR's labeling of

its Products as "organic." It instead focuses its allegations on the fact that the Products' ingredient

lists are misleading and deceptive because they materially omit the presence of sjmthetic

substances. (FAC       4-8.) ASR brought the instant motion to dismiss, contending that the FAC

is still preempted by Marentette. and presenting arguments related to standing, personal

jurisdiction, and that the FAC failed to adequately state a plausible claim for relief under 12(b)(6).

(D.E.# 27.)

                                   STANDARD OF REVIEW


        To survive a motion to dismiss under Federal Rule ofCivil Procedure 12(b)(6),a complaint

must state "enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v.

Twomblv. 550 U.S. 544, 570 (2007). "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Ashcroft v. Iqbal. 556 U.S. 662,678(2009). A complaint must offer

more than "labels and conclusions,""a formulaic recitation ofthe elements of a cause of action,"

or "naked assertions devoid of further factual enhancement." Id (citing Twomblv. 550 U.S. at

555, 557)(internal quotation marks omitted)). A "district court may grant a motion to dismiss

based on federal preemption, if the defense can easily be determined from the pleadings."

Marentette v. Abbott Laboratories. Inc.. 201 F. Supp. 3d 374, 377(E.D.N.Y. 2016).
                                           DISCUSSION


    1.       OFPA Preemption

         ASR contends that despite Valdes' attempt to amend her Complaint in the wake of the

Second Circuit's decision in Marentette. the claims in the FAC are still preempted by the OFPA.

Prior to adjudicating the merits of ASR's position, it is necessary to discuss some of the

backgroimd ofthe OFPA statutory scheme and the reasoning ofthe Marentette decision.

             A. Background of the OFPA Statutory Scheme and Marentette

         Enacted in 1990, the OFPA directed the Secretary of Agriculture to "establish an organic

certification program for producers and handlers of agricultural products that have been produced

using organic methods." 7 U.S.C.§ 6503(a). The Act's stated purpose is to:(1)"establish national

standards governing the marketing of certain agricultural products as organically produced

products";(2)"assure consumers that organically produced products meet a consistent standard";

and (3)"facilitate interstate commerce in fresh and processed food that is organically produced."

Id § 6501.

         Under the OFPA,a product may only be labeled as organic ifit was"produced and handled

in compliance with an organic plan agreed to by the producer and handler of such product" and a

USDA accredited "certifying agent." Id § 6504(3); Marentette. 886 F.3d at 115. The certifying

plan "must list each substance to be used as an input" into the product, so that the "certifying agent

can assess whether the plan complies with the OFPA." Marentette. 886 F.3d at 116. Among other

requirements, the OFPA and its regulations mandate that organic products must not be produced

with the use ofany "synthetic ingredient" that does not appear on the Department of Agriculture's

"National List" of synthetic substances that are permitted in organic products. 7 U.S.C.

§ 6510(a)(1). Certifying agents therefore "must consider whether any ofthe ingredients a producer
or handler intends to include are synthetic, and must deny certification if they are not included on

the National List." Marentette.886 F.3d at 116. Once the certifying agent has approved an organic

plan, it performs an on-site inspection, during which it reviews all of the inputs and methods of

production. Id (citing 7 C.F.R. §§ 205.402(a)(4),205.403). However,certifying agents"generally

do not inspect or certify batches of products." Id at 115. If the certifying agent confirms that the

operation complies with the proposed organic plan, the applicant is certified and can begin selling

and labeling products made under that plan as organic, subject to annual reinspection. Id (citing

7 C.F.R. § 205.403(a)(1)).

        The Second Circuit in Marentette found that a state-law challenge to a product that was

certified under the OFPA process but still purportedly contained impermissible synthetic

ingredients was precluded under the doctrine of conflict preemption. It reasoned that such a

challenge "str[uck] at the very heart of the OFPA certification process." 886 F.3d at 118. The

Circuit explained that "[t]he lack of private right of action in the statute and the complex

enforcement scheme that Congress did enact, combined with the statute's explicit purposes,

suggest that Congress did not want individuals to be able to challenge the merits of a decision to

certify a product as organic imder the OFPA." Id at 121. It further reasoned that "[bjecause

determining whether[a plaintiffhas] meritorious state-law claims requires the Court to look behind

[a defendant's] certification granted pursuant to a federal scheme, those state-law claims are an

obstacle to the federal scheme's objectives and are preempted." Id. at 119.

       The Circuit emphasized that the only claims that are preempted are the "state law

challenges to the certification decision itself," and not "state law challenges to the facts underlying

certification." Id at 118; see also In re Aurora Dairy Corp. Organic Milk Mktg.& Sales Practices

Litig.. 621 F.3d 781, 797 (8th Cir. 2010)(same); Ouesada v. Herb Thvme Farms. Inc.. 361 P.3d
868, 880 (Cal. 2015)("When the USDA issued its final rule adopting implementing regulations
[of the OFPA], it emphasized that the uniform federal standards for organic certification were

designed to supplement and enhance, rather than foreclose, state law consumer remedies for

deception."). It stated that a state-law claim must be "truly independent ofthe decision to certify"
a product as organic for it not to conflict with the OFPA and escape federal preemption.

Marentette. 886 F.3d at 119.

           B. Whether Valdes' Claims Are Preempted

       ASR's argument sounds exclusively in conflict preemption, which refers to situations

where(1)"compliance with both state and federal law is a physical impossibility," or, as relevant

here,(2)"the state law at issue stands as an obstacle to the accomplishment and execution of the

full purposes and objectives ofCongress." Marentette. 886 F.3d at 117(internal citations omitted).

"What constitutes a 'sufficient obstacle' is a 'matter ofjudgement, to be informed by examining

the federal statute as a whole and identifying its purpose and intended effects.'" Id (quoting In

re Methvl Tertiarv Butvl Ether(MTBEl Prod. Liab. Litie. 725 F.3d 65,96(2d Cir. 2013)).

       When addressing federal preemption questions, courts "start with the assumption that the

historic police powers of the States were not to be superseded by the Federal Act imless that was

the clear and manifest purpose of Congress." Wveth v. Levine. 555 U.S. 555,565(2009). Federal

law does not preempt state law under the obstacle branch of conflict preemption unless "the

repugnance or conflict is so direct and positive that the two acts cannot be reconciled or

consistently stand together." Marentette. 886 F.3d at 117(quoting In re MTBE.725 F.3d at 102).

"[T]he party asserting that federal law preempts state law bears the burden of establishing

preemption." Id (internal citations omitted). "The burden ofestablishing obstacle preemption...

is heavy: the mere fact of 'tension' between federal and state law is generally not enough to
establish an obstacle supporting preemption, particularly when the state law involves the exercise

of traditional police power." In re MTBE. 725 F.3d at 101-02. Such is the case here, as "States

have always possessed a legitimate interest in the protection of their people against fraud and

deception in the sale offood products." Florida Lime & Avocado Growers. Inc. v. Paul. 373 U.S.

132, 144(1963)(internal citations omitted): see also Kosta v. Del Monte Corp.. No. 12-CV-1722

(YGR),2013 WL 2147413,at *6(N.D. Cal. May 15,2013)("There is a strong presumption against

federal preemption in the area of proper marketing and regulation offood, a realm traditionally in

the power ofthe States.").

       ASR argues that Valdes' challenge to the Products' ingredient list "absolutely, positively

still 'effectively challenge[s] an organic certification . .. and strike[s] at the very heart of the

OFFA.'" (D.E. # 27-1 ("Mem. in Support") at 1 (citing Marentette. 886 F.3d at 117-118).) It

reasons that organic certification is "inextricably linked" to and is "dependent upon and certifies

the accuracy and the organic credentials of the ingredient list," and therefore Valdes' entire FAC

is preempted under Marentette. (Id. at 1-2,6-9.)

       Valdes' FAC does not fall within the scope of obstacle preemption as articulated in

Marentette. The OFFA regulates the process in which a product is certified as organic, and the

Second Circuit was clear that the OFFA only preempts "state law challenges to the certification

decision itself," and not "state law challenges to the facts underlying certification." Marentette.

886 F.3d at 119. Here, Valdes is not challenging the inaccuracy ofthe Products'"USDA Organic"

label, nor is she challenging the merits of the certification decision made pursuant to the OFFA.

Instead, she asserts that her testing reveals that there is a material omission on the Products'

ingredient list, and that this misrepresentation would cause a reasonable consumer to be deceived

at the point of purchase. (D.E. # 28 ("0pp. Mem.") at 5). In Marentette. there was a direct
challenge to the fact that the product at issue contained the "USDA Organic" label. Plaintiffs in

that case did not dispute the accuracy of the product's ingredient list, which disclosed that the

product "contain[ed] 16 ingredients" that were alleged to be "prohibited by the OFFA."

Marentette. 886 F.3d at 114. Valdes' FAC presents a different claim,one that is "truly independent

of the decision to certify" the Products as organic. Marentette. 886 F.3d at 118. The suecess or

failure of the FAC rests squarely on if Valdes can substantiate her elaim that ASR's Products

contain substances that were not listed on the ingredient list. Unlike the complaint in Marentette.

the FAC does not present an obstacle to the OFPA statutory scheme—it does not require the Court

to "look behind" the certification decision to determine if Valdes' claims will be meritorious. Id.

at 119.


          ASR correctly points out that for its products to have received an organie certification

under the OFPA,a "'certifying agent review[ed] all ofthe substanees [and] materials to be used in

the production [and] handling process, including all of the ingredients,' and determined that the

producer and handler did not 'inten[d] to include a prohibited ingredient.'" (Mem. in Support at

8(citing Marentette. 886 F.3d at 119;7 C.F.R. §§ 205.201,205.400,205.401,205.405).) It argues

that because the contents of the ingredient list were reviewed by the certifying agent, a favorable

outcome for Valdes in this ease would necessarily eonflict with the certification decision pursuant

to the OFPA statutory scheme. (Id at 8-9.) But what is also true about OFPA's certification

process is that certifying agents "generally do not inspect or certify batches of products."

Marentette. 886 F.3d at 114. It therefore is entirely possible for two things to be true: the certifying

agent fully performed the process as articulated by the OFPA, and ASR's products contain

substances not listed on the ingredient list. Preemption is therefore not appropriate—^the FAC does




                                                  10
not generate a conflict"so direct and positive that the two acts cannot be reconciled or consistently

stand together." In re MTBE.725 F.3d at 102.

         Valdes' complaint does not directly "challenge[] the certification decision" of the OFFA

certifying agent, and if her claim were to succeed, it would not necessarily present a conflict that

is irreconcilable with the certification decision. The Court therefore concludes that the FAG is not

preempted by the OFFA under the analysis conducted in Marentette.

   II.      Standing

         ASR next contends that Valdes has not sufficiently pled an injury-in-fact to confer standing

to bring her claims. It further challenges Valdes' standing to pursue both her claim for injunctive

relief and her class-action claims under the consumer protection statutes of forty states and the

District of Columbia. ASR's position has merit with respect to the injunctive relief but does not

with respect to Valdes' pleading of injury-in-fact or to the state-law consumer protection statutes.

         ASR first argues that Valdes "has not alleged that she tested the specific product she

purchased for possible adulteration," and therefore even if the FAC alleges that "some portion of

the proposed class was deceived by the products' labeling" Valdes had failed to demonstrate that

she herself has suffered an injury-in-fact. (Mem. in Support at 11-12 (citing Spokeo. Inc. v.

Robins. 136 S. Ct. 1540(2016)).) The Court disagrees. Valdes alleges that she "purchased C&H

Agave from Amazon.com in 2017,"(FAC f 10), and that she conducted her own "testing of

[ASR's] Froducts" which revealed that it contained isomaltose,"a component that is not naturally

found in pure agave syrup." (FAC 4). She further states that she made her purchase in reliance

on representations on the Froduct's ingredient list that it contained only agave syrup, and that she

would not have purchased the Froduct had she known it contained synthetic sweeteners.|
                                                                                     (FAC

10.) Drawing all reasonable inferences in Valdes' favor, the Court determines that she has



                                                  11
sufficiently pled that the product that she purchased contained isomaltose. She therefore has

suffered an injury-in-fact sufficient to confer standing. See John v. Whole Foods Market Grp..

858 F.3d 732,737(2d Cir. 2017)(holding that when a defendant challenges a plaintiffs standing,

"it remains the case that courts should continue to draw from the pleadings all reasonable

inferences in the plaintiffs favor and are to presume that the general allegations embrace those

specific facts that are necessary to support the claim") (internal quotations and alterations

omitted).^

         As for the various state-law consumer-protection claims, ASR argues that Valdes, as a

"resident ofNew York" who "does not allege that she purchased any ASR product in—or has any

relevant connection to—states other than New York . . . 'only possibly ha[s] standing to bring

consumer fraud claims under the consumer fraud statutes ofNew York.'" (Mem.in Support at 15

fquoting Simington v. Lease Fin. Grp..2012 WL 651130,at *1(S.D.N.Y. Feb. 28,2012)).) ASR's

argument confuses constitutional standing with the class-action requirements under Rule 23 ofthe

Federal Rules of Civil Procedure. "[A]s long as the named plaintiffs have standing to sue the

named defendants, any concern about whether it is proper for a class to include out-of-state,

nonparty class members with claims subject to different state laws is a question of predominance

under Rule 23(b)(3), not a question of adjudicatory competence under Article III." Langan v.

Johnson & Johnson Consumer Cos.. Inc.. 897 F.3d 88, 93 (2d Cir. 2018) (internal citations



^ In a supplemental submission, ASR points to the recent case of Gaminde v. Lang Pharma Nutrition, Inc., No. 18-
CV-300(GLS), 2019 WL 1338724(N.D.N.Y. Mar. 25, 2019), which dismissed the plaintiffs complaint for lack of
standing because he failed to allege that he tested the particular product that he had purchased. (D.E.# 35.) However,
in that case, the plaintiff had not conducted his own testing at all—he relied exclusively on "independent research
funded by the United States Department of Agriculture . . . and published in the Journal of Science of Food and
Agriculture." Gaminde.2019 WL 1338724, at *1. Because the plaintiff relied exclusively on a third-party study, the
Court found his allegations to be no more than "speculation." Id. at *2. By contrast here, Valdes has alleged that she
has conducted her own testing of ASR's Products. (FAG ^ 4.) The Court therefore finds the reasoning of Gaminde
to be unpersuasive to the facts of this case. ASR's standing argument can be renewed at summary judgment if the
undisputed facts ultimately show there is no sufficient basis to conclude that the product Valdes purchased contained
isomaltose.


                                                         12
omitted). Valdes has plausibly alleged "(1) that [she] personally has suffered some actual injury

as a result of the putatively illegal conduct of the defendant, and (2)that such conduct implicates

the same set of concerns as the conduct alleged to have caused injury to other members of the

putative class by the same defendantQ." Ret. Bd. ofPoliceman's Annuitv & Benefit Fund v. Rank

ofN.Y. Mellon. 775 F.3d 154,161 (2d Cir. 2014). That is sufficient to assert standing and defeats

ASR's contention that Valdes lacks standing to sue under the consumer protection statutes offorty

other states and the District of Columbia.

          With respect to injunctive relief, Valdes alleges only past harm and provides no indication

of"a continuing violation or the imminence of a future violation." Steel Co. v. Citizens for a

Better Env't. 523 U.S. 83, 108 (1998). Valdes does not continue to be deceived by ASR's

purportedly inaccurate ingredient list, nor does she allege an intent to purchase the product again

in the future unless the "labeling ofthe Product [is] truthful." (FAC110.) Such holes are fatal to

her claim for injunctive relief. See, e.g.. Kommer v. Baver Consumer Health. 710 F. App'x 43,

44(2d Cir. 2018)(upholding the district court's dismissal of plaintiffs claims for injunctive relief

because plaintiff would not purchase the product at issue once he knew of the alleged deception

and false advertising); Chen v. Dunkin' Brands. No. 17-CV-3808 (CBA), D.E. # 23 (E.D.N.Y.

Sept. 18, 2018); Tomasino v. Estee Lander Cos.. 44 F. Supp. 3d 251, 256 (E.D.N.Y. 2014).^

"Nothing supports the requested injunctive relief except [Valdes'] generalized interest in

deterrence, which is insufficient for purposes of Article III." Steel. 523 U.S. at 108; see also

O'Shea v. Littleton. 414 U.S. 488, 495-96 (1974); Nicosia v. Amazon.com. Inc.. 834 F.3d 220,



^ Defendant notes a line of district court cases that have, on public policy grounds, found Article III standing to bring
consumer protection claims in absence of a continuing violation. (0pp. Mem. at 32-34); see, e.g.. Belfiore v. Procter
& Gamble Co.. 94 F. Supp. 3d 440,445(E.D.N.Y. 2015). "However, the weight of authority in this Circuit directs a
different outcome." Kommer v. Baver Consumer Health. 252 P. Supp. 3d 304, 310 (S.D.N.Y. 2017), afFd. 710 F.
App'x. 43 (2d Cir. 2018). This "weight of authority" is more faithfiil to the Supreme Court's precedent—Steel in
particular—and for this reason, the Court declines to follow the Belfiore line of cases.

                                                           13
239(2d Cir. 2016). Because Valdes fails to show individual standing to pursue injunctive relief,

she fails to plausibly allege class standing. See Ret. Bd. of the Policeman's Annuity & Benefit

Fund.775 F.3d at 161. The Court accordingly dismisses Valdes' claim for injimctive relief due to

lack of standing. See, e.g.. Davis v. Hain Celestial Grp.. Inc.. No. 17-CV-5191 (ARR),2018 WL

1611375, at *8(E.D.N.Y. Apr. 3,2018).

   III.    Personal Jurisdiction


       ASR also asserts that this Court lacks personal jurisdiction to adjudicate the claims of the

putative class members that are not citizens ofNew York. (Mem.in Support at 16-17.) The Court

agrees with ASR that it lacks general personal jurisdiction over ASR to adjudicate the claims of

the out-of-state class members because ASR is incorporated in the state of Delaware and its

principal place of business is the state of Florida. See Daimler AG v. Bauman. 134 S. Ct. 746,754

(2014). However,it is much closer as to whether this Court has specific personaljurisdiction over

ASR to adjudicate the FAC's non-New York claims brought on behalfofurmamed class members.

       ASR contends that the proper interpretation of the Supreme Court's recent opinion in

Bristol-Mevers Squibb v. Superior Court of Califomia. 137 S. Ct. 1773 (2017), precludes this

Court from exercising personaljurisdiction over ASR with respect to the claims asserted on behalf

of the putative out-of-state class members. (Mem. in Support at 16.) Valdes argues that Bristol-

Mevers is not applicable to this case because she has brought a class action in federal court, and

Bristol-Mevers concerned a mass-tort action in state court. (0pp. Mem. at 23.)

       In Bristol-Mevers. over 600 individual plaintiffs, including both Califomia and non-

Califoraia residents, brought a mass-product-liability action in Califomia state court against

Bristol-Meyers Squibb. 137 S.Ct at 1777. Bristol-Meyers Squibb challenged the state court's

jurisdiction over the non-residents' claims on the ground that neither the conduct challenged, nor


                                                14
those plaintiffs' injuries, had occurred in California. Id. at 1781. The Supreme Court held that the

mere fact that there were plaintiffs who were residents of Califomia whose injuries occurred in

California did not mean that the State was permitted to assert specific personal jurisdiction over

non-residents' claims, who lacked any connection to Califomia. Id. at 1781-82.

        Similarly here, ASR has challenged federal court jurisdiction over non-residents' claims

on the ground that the non-resident putative class members did not incur the alleged injuries in

New York, because they purchased ASR's Products in other states. However, Bristol Mevers

differs from this case in two significant ways:(1) Bristol-Mevers was filed in state court, and this

case was filed in federal court; and (2) Bristol-Mevers addressed mass tort actions, and this case

is a class-action. The Supreme Court explicitly stated that it was not answering "the question

whether the Fifth Amendment imposes the same restrictions on the exercise of personal

jurisdiction by a federal court." Bristol-Mevers. 137 S. Ct. at 1784. Justice Sotomayor also noted

in her dissent that the Court did not address if its opinion "would also apply to a class action in

which a plaintiff injured in the forum State seeks to represent a nationwide class of plaintiffs, not

all of whom were injured there." Id at 1789 n.4(Sotomayor, J., dissenting).

       "These issues have not yet been resolved by the Supreme Court or the circuit courts, and

federal district courts are split." Gonzalez v. Costco Wholesale Corp.. No. 16-CV-2590(NGG),

2018 WL 4783962,at *7(E.D.N.Y. Sept. 29,2018)(citing § 2 Herbert B. Newherg & Alba Conte,

Newherg on Class Actions § 6:26 (5th ed. 2018)). Some district courts have declined to extend

the logic of Bristol-Mevers to class actions filed in federal court. See e.g.. Molock v. Whole Foods

Mkt.. Inc.. 297 F. Supp. 3d 114,126(D.D.C. 2018). anneal docketed No. 18-7162(Oct. 31,2018);

Becker v. HBN Media. Inc.. No. 18-CV-60688,2018 WL 3007922, at *2(S.D. Fla. June 6,2018);

Fitzhenrv-Russell v. Dr. Pepper Snannle Gro.. No. 17-CV-564 (NC), 2017 WL 4224723, at *5


                                                15
(N.D. Cal. Sept. 22, 2017). Other courts have dismissed class-action claims relying on Bristol-

Meyers. See, e.g.. Snratlev v. FCA US LLC. No. 17-CV-0062(MAD),2017 WL 4023348, at *7

(N.D.N.Y. Sept. 12, 2017); DeBemardis v. NBTY. Inc.. No. 17-CV-6125 (HDL), 2018 WL

461228, at *2(N.D. 111. Jan. 18,2018).

       In this case, Valdes has yet to move to certify a nationwide class. Courts in this circuit

facing similar circumstances, noting the "unsettled nature of the law following Bristol-Mevers."

have "defer[red] resolution of this issue until Plaintiff files a motion for class certification."

Gonzalez. 2018 WL 4783962, at *8; see also Bank v. Crediteuard of America. No. 18-CV-1311

(PKC), 2019 WL 1316966, at *12 (E.D.N.Y. Mar. 22, 2019)("the Court declines to consider

whether to dismiss the TCPA class claim until class certification is sought"); Suarez v. California

Natural Living. Inc.. No. 17-CV-9847(VB), 2019 WL 1046662, at *6 (S.D.N.Y. Mar. 5, 2019)

("At present, the potential out-of-state class members are precisely that—^potential class members

who are not, and may never be,joined in this action. Thus, the Court need not assess personal

jurisdiction over plaintiffs putative out-of-state class action claims unless and until the Court

decides a class comprising out-of-state class members merits certification."); Campbell v.

Freshbev LLC. 322 F. Supp. 3d 330, 337 (E.D.N.Y. 2018)(same). The Court here believes it

prudent to follow this course and will defer its consideration of personal jurisdiction until Valdes

files a motion to certify a nationwide class, should she choose to do so.

    IV.    Substantive Claims


        ASR moves to dismiss Valdes' claims under Rule 12(b)(6) for failure to state a claim. It

first presents a general argument that Valdes' claims "are not plausible under any legal theory,"

because they do not meet the pleading standards under Rule 8. It then alleges that Valdes,(1)has

failed to meet the heightened pleading requirements with respect to Rule 9(b) for her Florida



                                                16
common law fraud claim,(2)failed to adequately plead her "catch all" claim for violations ofother

states' consumer protection laws, and (3) that her unjust enrichment claim is duplicative. The

Court will address each in turn.

           A. Federal Rule of Civil Procedure 8

       ASR argues that Valdes' entire Complaint fails to satisfy the general pleading requirements

under Rule 8, and therefore fails "imder any legal theory." Rule 8 requires "factual allegations

that are sufficient to 'give the defendant fair notice of what the ... claim is and the grounds upon

which it rests.'" Anderson News. LLC v. Am. Media. Inc.. 680 F.3d 162, 182 (2d Cir. 2012)

(quoting Twomblv. 550 U.S. at 555). Those "factual allegations must be enough to raise a right

to relief above the speculative level," Twomblv. 550 U.S. at 555, and "must contain something

more than a statement of facts that merely creates a suspicion of a legally cognizable right of

action," Anderson News.680 F.3d at 182(emphasis omitted).

       Valdes alleges that the Product's ingredient list contains a single ingredient:"Organic Blue

Agave Nectar Syrup."(FAC T|2.) She further pleads that she purchased and tested ASR's Product,

which indicated the presence of isomaltose. (Id.f 4.) She then cites a scientific study to support

the conclusion that "isomaltose .. .[is] not naturally seen in" agave syrup,(FAC T| 22) and that

"[ijsomaltose is found in a variety of sweeteners, including [High Fructose Com Syrup], and thus

serves as a marker for the presence of adulteration in agave symps,"(FAC ^ 24; see also id. n.5).

She further alleges, through the Eurofins study, that there is a "high level of nonconforming

materials" in commercial agave symps more generally, and that "in the majority of products

tested," Eurofins found that products that have been adulterated with synthetic sweeteners contain




                                                 17
the presence isomaltose/ (FAC t 21.) Accepting the allegations as true and in the light most

favorable to Valdes, she has a plausible claim under at least some of her legal theories.

         ASR primarily contends that the FAC is deficient because it "conceals all details" of the

alleged testing that Valdes performed on the Products. (Mem.in Support at 11.) Because Valdes

does not disclose "[wjhich of the specific products were tested," "[w]hen the tests were

conducted," or "[h]ow many of the products were tested," ASR argues it is "left guessing" about

its purported wrongful conduct. (Id. at 11, 13.) Valdes responds that Rule 8 "does not require

[her] to disclose the details of her Product testing" at this stage of the proceedings. (0pp. Mem.

at 12.) ASR provides no authority to support the claim that a plaintiff must provide the results of

her testing and the details of her testing methodology in order to survive a motion to dismiss.

Given the liberal pleading standards of Rule 8, that level of detail need not be disclosed at this

stage. See, e.g.. Webb v. Dr. Pepper Snannle Gm.. Inc.. No. 4:17-CV-624 (CV), 2018 WL

1955422, at *4(W.D. Mo. Apr. 25, 2018)("Specific details concerning the laboratory testing are

unnecessary at the pleading stage"); Fonseca v. Gova Foods. Inc.. No. 16-CV-2559(LHK),2016

WL 4698942, at *5-*6 (N.D. Gal. Sept 8, 2016)(finding that a Complaint relying upon DNA

testing plausibly stated a claim although there were "no allegations in the complaint of when this

testing was done, who performed the testing, what were the results ofthe testing, where the testing

took place, or the type ofequipment or scientific method used"). The FAC puts ASR on sufficient

notice that Valdes' allegations are that ASR's Product contains a mislabeled ingredient list and

that the product was adulterated with a synthetic sweetener. This is sufficient for the purposes of

withstanding a 12(b)(6) motion.




 The Court has reviewed the Eurofins study, and while it discusses the adulteration ofagave syrup generally, it does
not specifically reference ASR's products.

                                                        18
       ASR does not direct its Rule 8 argument as to any specific count of Valdes' FAC,and does

not independently ofits Rule 8 argument challenge Counts I and II claiming violations ofthe New

York Consumer Protection Act, and Count V claiming breach of express warranty. Nonetheless,

the Court will address whether these claims are adequately pled.

                     1. Violation of New York's Consumer Protection Act


       The New York Consumer Protection Act, NYGBL §§ 349 and 350,"seeks to secure an

honest market place where trust, and not deception, prevails." Goshen v. Mut. Life Ins. Co. of

New York. 98 N.Y.2d 314, 324 (2002). NYGBL § 349 declares unlawful "deceptive acts or

practices in the conduct of any business, trade or commerce or in the furnishing of any service."

N.Y. Gen. Bus. Law § 349(a). "A plaintiff under section 349 must prove three elements; first, that

the challenged act or practice was consumer-oriented; second, that it was misleading in a material

way; and third, that the plaintiff suffered injury as a result of the deceptive act[.]" Tomasino. 44

F. Supp. 3d at 257(quoting Stutman v. Chem. Bank. 709 N.Y.S.2d 892, 895 (2000)). The second

element requires, whether it is a representation or omission, that the defendant's misleading or

deceptive conduct is "likely to mislead a reasonable consumer acting reasonably under the

circumstances." Id A claim offalse advertising under Section 350 must meet the same elements

as a claim under Section 349, and the plaintiff must further demonstrate proof of actual reliance.

Id

       Courts in this circuit have frequently denied motions to dismiss in cases where plaintiffs

have claimed violations ofthe New York Consumer Protection Act after they purchased products

labeled as "natural" that they allege in fact contained synthetic or artificial ingredients. See e.g..

Petrosino v. Steam's Products. Inc.. 16-CV-7735(NSR),2018 WL 1614349,at *6(S.D.N.Y. Mar.

30,2018)(denying a motion to dismiss on plaintiffs NYGBL §§ 349 & 350 claims for defendant's



                                                 19
cosmetic products labeled, among other things, as "natural" when they were alleged to contain "a

combination of 22 synthetic and/or artificial ingredients"); Buonasera v. Honest Company, Inc.

208 F. Supp. 3d. 555, 566(S.D.N.Y. 2016)(denying a motion to dismiss as to NYGBL §§ 349 &

350 claims where a plaintiff alleged that defendant's shampoo product "deceptively label[ed] its

products as 'natural'" when the "ingredients list discloses that the product contain[ed] synthetic

and toxic ingredients"); Silva v. Smucker Natural Foods. Inc.. No. 14-CV-6154 (JG), 2015 WL

5360022, at *9-*10(E.D.N.Y. Sept. 14,2014)(denying a motion to dismiss as to NYGBL §§ 349

& 350 claims where plaintiff alleged that defendant's "natural" root beer product "contained

artificial ingredients, specifically caramel color and phosphoric acid"). These decisions reason

that a court cannot conclude as a matter of law that a consumer acting reasonably would not be

misled by a label advertising a product as "natural," even if a product's ingredient list states that it

contains synthetic and artificial ingredients. E.g. Petrosinio. 2018 WL 1614349, at *7 (finding

that it was not unreasonable as a matter of law to expect a product labeled "natural" to contain

only natural ingredients "even if mildly qualifying language or synthetic ingredients are listed on

the product's packaging"); Silva. 2015 WL 5360022, at *6 n. 5("An FDA-mandated ingredients

list on the back ofthe label does not inoculate a manufacturer from claims that they misrepresented

the product on the front of the label; consumers are not expected to scour a label to ensure that

prominent representations are not false.") Valdes' FAC presents an even stronger case to deny the

motion to dismiss—she alleges that ASR's ingredient list itself omits synthetic and artificial

ingredients. If a reasonable consumer could be misled by a "natural" labeling on a product where

the ingredient list discloses synthetic substances, she can be misled by an inaccurate or incomplete

ingredient list.




                                                  20
                     2. Express Warranty

        To state a claim for breach of an express warranty,"a plaintiff must allege an affirmation

offact or promise by the seller, the natural tendency of which was to induce the buyer to purchase

and that the warranty was relied upon to the plaintiffs detriment." Rnnna.sera. 208 F. Supp. 3d at

567. Under Section 2—313(1)of the New York Uniform Commercial Code, an express warranty

is created by "[a]ny affirmation offact or promise made by the seller to the buyer which relates to

the goods and becomes part ofthe basis of the bargain." N.Y. U.C.C. § 2-313(l)(a). Moreover,

"[a]ny description of the goods which is made part of the basis of the bargain creates an express

warranty that the good shall conform to the description." N.Y. U.C.C. § 2-313(10)(b); see also

Silva. 2015 WL 536002, at *10. Valdes' allegations assert that there are artificial ingredients

present in ASR's Products that are not listed on the ingredient list. Iftrue, ASR's Products do not

conform to the descriptions contained on its label. Valdes further alleges that she relied on the

representations of the ingredient list in her decision to purchase the Product and would not have

purchased the Product had the ingredient list been accurate. She has sufficiently stated an express-

warranty claim.

           B. Florida Common Law Fraud


       Valdes brings a claim alleging fraud "under Florida common law."(FAC 1fl 17-125.)

Under Florida law,to make out a claim for common-law firaud a plaintiff must allege, among other

elements, that a defendant made "a false statement offact" that was"known by the person making

the statement to be false at the time it was made." Gandv v. Trans. World Comput. Tech. Grp..

787 So. 2d 116, 118 (Fla. Dist. Ct. App. 2001). Under Rule 9(b), the elements of fraud must be

plead "with particularity." While the "requisite intent ofthe alleged speaker ofthe fraud need not




                                                21
be alleged with great specificity," a plaintiff"must allege facts that give rise to a strong inference

offraudulent intent." Woods v. Mavtas Co.. 807 F. Supp. 2d 112, 119-20(E.D.N.Y. 2011).

       ASR contends that Valdes does not allege "any facts that suggest" that ASR had any

knowledge that the products were adulterated or that its ingredient list was inaccurate, much less

"facts that give rise to a strong inference of fraudulent intent." (Mem. in Support at 14 (citing

Woods.807 F. Supp 3d at 120)). The Court agrees. Valdes' sole allegation with respect to ASR's

knowledge or fraudulent intent is that ASR provided class members with "false or misleading

material information and fail[ed] to disclose material facts about the products, including, but not

limited to the claims regarding the Products' ingredients and qualities. These misrepresentations

and omissions are made with knowledge of their falsehood."
                                                         | (FAC 119.) Such a conclusory

allegation is insufficient to carry the heightened pleading requirement of Rule 9(b). While it is

true that ASR's mental state can be "alleged generally," Fed. R. Civ. P. 9(b), "this relaxation of

the heightened pleading requirement is not be mistaken for a license to base claims of fraud on

speculation and conclusory allegations." Lorelv Financing dersevi No. 3 Ltd. v. Wells Fargo

Securities. LLC. 797 F.3d 160,176(2d Cir. 2015)(internal citations omitted).

       Valdes contends that she does allege facts that give rise to a strong inference offraudulent

intent. She points to the fact that both she and Eurofins conducted testing that indicates that the

Products were adulterated, and to the fact that ASR had financial incentive to engage in

"extension" of its agave syrup to save costs. (0pp. Mem. at 18). Yet "a general profit seeking

motivation ... is insufficient to allege fraudulent intent." Spinnato v. Unity of Omaha Life Ins.

Co.. 322 F. Supp. 3d 377, 401 (E.D.N.Y. 2018); see also DeSilva v. North Shore-Long Island

Jewish Health Svs.. 770 F. Supp. 2d 497, 528 (E.D.N.Y. 2011)("the only motive ascribed to

Defendants is a generalized profit motive that could be imputed to any company, which has been



                                                 22
consistently rejected as a basis for inferring fraudulent intent.")(internal quotations omitted); In

re Morgan Stanley & Van Kampen Mut. Fund. Sec. Litig. No. 03-CV-8208 (JO), 2006 WL

1008138, at *10 (S.D.N.Y. Apr. 18, 2006) ("[A]negations that defendants stand to gain

economically from fraud do not satisfy the heightened pleading requirements of Rule 9(b).")

Further, Valdes' argument presumes that ASR has manufactured the Products itself. Valdes does

not allege in the FAC that ASR manufactured the Products, see, e.g.. FAC 11 (stating that ASR

"offers" its Products"for sale" under several brand names, but does not allege that it manufactures

the Products), a fact ASR claims she could not allege because it simply distributes the Products

that are "manufactured by an independent supplier in Mexico." (D.E. # 29("Reply Mem.")at 7.)

Valdes' argument with respect to the financial incentives of extension would apply with equal

force to ASR's supplier, who would be similarly motivated to sell ASR agave nectar at an inflated

price. Without an allegation that ASR is even the manufacturer ofthe product,and with this equally

plausible alternative, the pleadings are insufficient to give rise to a strong inference of fraudulent

intent. Tellabs. Inc. v. Makor Issues & Rights. Ltd.. 551 U.S. 308, 323 (2007)("To determine

whether the plaintiff has alleged facts giving rise to the requisite 'strong inference,' a court must

consider plausible, nonculpable explanations for the defendant's conduct... the inference that the

defendant with scienter need not be irrefutable, but it must be more than merely 'reasonable' or

permissible'—it must be cogent and compelling, thus strong in light of other explanations").

       Because Valdes has failed to plead fraud consistent with the heightened pleading standard

of Rule 9(b), Count IV of the FAC is dismissed with leave to replead if she has additional facts

that she can allege to render plausible her claim of fraud.




                                                 23
             C. Claims pursuant to 40 Other States' Consumer Protection Statutes

         ASR argues that because Count III of the FAC "merely contains a list of the consumer

protection laws of 40 states . . . coupled with a conclusory allegation that ASR 'violated the

aforementioned states' unfair and deceptive acts and practices laws'" it should be dismissed.

(Mem.in Support at 17-19.)

         The "consumer fraud ... laws in the fifty states differ in relevant respects." In re Grand

Theft Auto Video Game Consumer Litie.. 251 F.R.D. 139, 147 (S.D.N.Y. 2008): see also In re

Aluminum Warehousing Antitrust Litigation. No. 13-MD-2481 (KBF),2014 WL 4743425, at *1

(S.D.N.Y. Sept. 15, 2014)("there is considerable variation in the elements of the state consumer

protection statutes under which plaintiffs seek relief). For instance, ASR highlights that at least

eight ofthe state consumer fraud laws identified by Valdes require a heightened pleading standard

when the complaint sounds in fraud. (Mem. in Support at 17-18 & n. 12.) District courts in this

circuit and elsewhere have held that "merely listing [consumer protection] statutes that could

provide possible causes of action without explaining even the broadest contours of how those

statutes were violated is insufficient to state a claim." In re Trilegiant Corp.. Inc.. 11 F. Supp. 3d

82, 124 (D. Conn. 2014)(intemal quotations omitted); see also In re Baver Corp. Comhination

Aspirin Products Marketing and Sales Practices Litie.. 701 F. Supp. 2d 356, 378-79 (E.D.N.Y.

2010); District 1199P Health and Welfare Plan v. Janssen. L.P.. 784 F. Supp. 2d 508,531 (D. N.J.

2011).

         Although Valdes contends that the FAC is pled with "sufficient detail and meet[s] the

requirements of FRCP 9(b),"(0pp. Mem. at 27), she has "not attempted to explain how [ASR's]

conduct fits into each of the undoubtedly varying elements of the statutory schemes," In re

Trilegiant Corp.. 11 F. Supp.3d at 125: see also In re Aluminum Warehousing Antitrust Litigation.



                                                 24
-J-




      2014 WL 4743425, at *1 (dismissing a claim when plaintiff "simply provide[d] lists of state
      consumer statutes, without even listing elements of these statutes, let alone explaining how their

      factual allegations establish valid claims for relief under them.") Valdes contends that the

      differences between the state statutes is something that should be handled not at this stage, but at
      the class certification stage. (0pp. Mem. at 30.) But to reach the certification stage Valdes'

      complaint needs to survive a motion to dismiss, and "[p]laintiffs cannot use class actions to escape
      pleading requirements." In re Baver Corp.. 701 F. Supp. 2d at 378.

               Valdes also responds by stating that ASR has attempted to bring a motion to strike pursuant

      to Rule 12(f). But ASR is not seeking to dismiss plaintiffs claim as "redundant, immaterial,

      impertinent, or scandalous." Fed. R. Civ. P. 12(f). Instead, it is simply arguing that Valdes has

      failed to adequately state her claim pursuant to Rule 8. The Court agrees. Count III of the FAC

      is dismissed without prejudice and with leave to replead with the requisite level of particularity.^

                   D. Unjust Enrichment

               ASR argues that Valdes' unjust enrichment claim is duplicative of her other claims, and

      therefore must be dismissed. In response, Valdes alleges that her claim is not duplicative because

      "that question may be answered through discovery," and that she may "plead [her] imjust

      enrichment claim[] in the alternative to [her] other claims." (Mem.in Support at 19.)

               To state a claim for unjust enrichment under New York law, a plaintiff must plead(1)that

      the defendant was enriched;(2)that the enrichment was at the plaintiffs expense; and(3)that the

      circumstances were such that equity and good conscience require the defendant to make restitution.

      Hughes V. Ester C. Co.. 930 F. Supp. 2d 439, 471 (E.D.N.Y. 2013); accord Corsello v. Verizon

      N.Y.. Inc.. 18 N.Y.3d 777, 790 (2012)("The basis of a claim for unjust enrichment is that the


      ^ Although ASR has moved to dismiss the claims based in consumer protection statutes from states other than New
      York, it does not similarly move to dismiss the claims based in warranty laws from states other than New York.

                                                              25
(sT




      defendant has obtained a benefit wbicb 'in equity and good conscience' should be paid to the
      plaintiff."). The New York Court of Appeals has held that an unjust enrichment claim is available
       only in unusual situations when,though the defendant has not breached a contract nor committed

      a recognized tort, circumstances create an equitable obligation running from the defendant to the

      plaintiff." Corsello. 18 N.Y.3d at 790. It is not a "catchall cause of action to be used when others

      fail" and is typically limited to instances where "the defendant, though guilty of no wrongdoing,
      has received money to which he or she is not entitled." Id "An unjust enrichment claim that

      merely 'duplicates, or replaces, a conventional contract or tort claim' is insufficient." Silva. 2015

      WL 5360022, at *12(quoting Corsello. 18 N.Y.3d at 790).

             In cases involving the deceptive labeling of consumer goods, courts in this district have

      frequently dismissed unjust enrichment claims as duplicative or otherwise unavailable at the

      motion to dismiss stage. See, e.g.. Axon v. Citrus World. Inc. 18-CV-4162(ARR) 2018 WL

      6448648, at *8 (E.D.N.Y. Dec. 10, 2018); Gonzalez. 2018 WL 4783962, at *11; Silva. 2015 WL

      5360022, at *12. Because Valdes' unjust enrichment claim merely duplicates her other causes of

      action based on the same alleged misrepresentations. Count VI ofthe FAC is dismissed.




                                                      26
                                       CONCLUSION

       For the reasons stated above, the Court grants in part and denies in part ASR's motion to

dismiss. The Court dismisses Count III (Violation of Non-New York State Consumer Protection

Statutes), Count IV (Florida Common Law Fraud), and Count VI(Unjust Enrichment)of Valdes'

FAC, as well as her claim for injunctive relief. The Court denies ASR's motion to dismiss with

respect to Coimts 1 and 11 (Violation of the New York Consumer Protection Act), and Count V

(Breach ofExpress Warranty).

SO ORDERED.

Dated: March      2019
       Brooklyn, New York                            s/Carol Bagley Amon
                                                   Carol Bagley An^ /
                                                   United States District Judge




                                             27
